Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-15, and 17-19; and Species (i): a display board comprising a first outer sheet layer laminated to a foam core substrate with an adhesive material in the reply filed on 10/28/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
As to claim 20, the limitation of “a first outer sheet fused to the first side of the elastomeric foam core substrate” indicates that the resin of the first outer sheet was melted and bonded directly to the foam core in the absence of an adhesive material.  As such, claim 20 is withdrawn as being directed to a non-elected species.  

Drawings
The drawings are objected to because the numbers, letters and reference characters are not uniformly thick and well-defined.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  US 2019/0084334 to Franco (Franco).  
Franco discloses a writing board comprising a vinyl foam core 104 and an erase film 112 attached to the vinyl foam core by an adhesive 110 (abstract and figure 1).  A flexible coating 106 is adhered to the surface of the vinyl foam core opposite the erase to render the foam air-tight (paragraph 25).  The writing board is attached firmly to a surface through the flexible coating (paragraph 26).  The vinyl foam core is a closed cell polyvinyl chloride foam (paragraph 23).  
.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Franco as applied to claim 1 above, in view of US 9,734,739 to Winter (Winter).
Franco discloses various other foam description, foam density, foam tensile strength and foam elongation can be used within the scope of the reference.  
Franco does not explicitly disclose the vinyl foam core comprising one or more from the group consisting of EVA, nylon, polyethylene, EMA or urethane. 
Winter, however, discloses a bulletin board comprising a board having at least three layers of a polyethylene cross-linked closed cell foam material wherein a first layer has a density of 20-50 kg/m3, a second layer has a density of 140-170 kg/m3 and a third layer has a density of 20-50 kg/m3 (abstract).  The foam layers are adhered to each other by an adhesive material (column 3, lines 30-35).  
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the polyethylene cross-linked closed cell foam for the foam core of Franco because PVC foam and polyethylene foam have been shown in the art to be recognized equivalent foam materials for the display board and the selection of these known equivalents to be used as foam materials for the display board will be within the level of the ordinary skill in the art.  

Claims 1, 2, 4-11, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2012/0101179 to Purcell et al. (Purcell).
As to claims 1 and 2, Purcell discloses a laminated panel comprising a closed cell polyolefin foam and a film layer attached to one or both sides of the polyolefin foam (abstract and paragraph 62). 
Purcell does not explicitly disclose a display panel.  However, it appears that the laminated panel meets all structural limitations and chemistry required by the claim.  The laminated panel comprises a closed cell polyolefin foam and a film layer attached to one or both sides of the polyolefin foam (abstract and paragraph 62). The polyolefin foam is a cross-linked EVA foam having a shore hardness OO of 67 and closed cells with an average cell diameter ranging from 0.1 to 0.6 mm (paragraphs 51, 57 and 67).  
Therefore, the examiner takes the position that a display board would be present as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 
As to claims 4, 5 and 7, the polyolefin foam is a cross-linked EVA foam having a shore hardness OO of 67 (paragraphs 51, 57 and 67).

As to claims 8 and 9, it appears that the Purcell cross-linked closed cell EVA foam has a density, shore hardness and cell diameter within the ranges disclosed in the specification of the claimed invention.  Therefore, the examiner takes the position that the tensile strength of from 550-850 kPa and tensile elongation of 100-200% would be present as like material has like property. This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 
As to claims 10, 11 and 15, the polyolefin foam is a cross-linked EVA foam having closed cells with an average cell diameter ranging from 0.1 to 0.6 mm.  Purcell does not explicitly disclose the closed cells with an average cell diameter ranging from 0.1 to 0.5 mm.  
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 

Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the EVA foam having closed cells with an average cell diameter in the range instantly claimed motivated by the desire to provide desired softness.  This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  
As to claim 14, Purcell does not explicitly disclose the board formed from a closed cell thermoplastic foam having a mass reduction in the range of 30-50% compared to a control board formed form a polystyrene foam wherein the board and the control board have the same dimensions and surface layers.  
However, it appears that the laminated panel meets all structural limitations and chemistry required by the claim.  The laminated panel comprises a closed cell polyolefin foam and a film layer attached to one or both sides of the polyolefin foam (abstract and paragraph 62). The polyolefin foam is a cross-linked EVA foam having a shore hardness OO of 67 and closed cells with an average cell diameter ranging from 0.1 to 0.6 mm (paragraphs 51, 57 and 67).  
Therefore, the examiner takes the position that the mass reduction in the range of 30-50% would be present as like material has like property.  This is in line In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 

Claims 3, 12, 13, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Purcell as applied to claims 1 and 15 above, and further in view of US 2011/0206926 to Marc (Marc).
Purcell does not explicitly disclose the use of an adhesive material to secure the closed cell polyolefin foam to the film layer.  
Marc, however, discloses a composite foam product comprising a foam core and a gas-impermeable film fully encapsulating the foam core (abstract, figure 1A and paragraph 26). The foam core comprises EVA foam obtained using nitrogen inert gas blowing agent or a chemical blowing agent (paragraphs 26 and 27).  The foam core is a cross-linked foam (paragraph 30).  The foam core is attached to the gas-impermeable film by an adhesive material comprising a combination of EVA adhesive and polyurethane adhesive (paragraph 36). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an adhesive material comprising a combination of EVA adhesive and polyurethane adhesive to secure the .    

Claims 3, 12, 13, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Purcell as applied to claims 1 and 15 above, and further in view of US 9,938,438 to Dressler (Dressler).
Purcell discloses a laminated panel comprising a closed cell polyolefin foam and a film layer attached to one or both sides of the polyolefin foam (abstract and paragraph 62).  The polyolefin foam is a cross-linked EVA foam having a shore hardness OO of 67 and closed cells with an average cell diameter ranging from 0.1 to 0.6 mm (paragraphs 51, 57 and 67).  The laminated panel is obtained using a vacuum forming process (paragraph 64).  
Purcell does not explicitly disclose the use of an adhesive material to secure the closed cell polyolefin foam to the film layer.  
Dressler, however, discloses a heat activator adhesive for permanently bonding any kind of display graphic to any mounting substrate at a temperature setting of 110-130 F in a roll or vacuum press laminator.  The adhesive is a combination of EVA adhesive and polyurethane adhesive (abstract). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an adhesive material comprising a combination of EVA adhesive and polyurethane adhesive to secure the EVA foam layer to the film layer motivated by the desire to enhance adhesion strength while eliminating air pockets and similar defects during lamination.  

Claims 1-6, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2011/0206926 to Marc (Marc).
Marc discloses a composite foam product comprising a foam core and a gas-impermeable film fully encapsulating the foam core (abstract, figure 1A and paragraph 26). The foam core comprises EVA foam obtained using nitrogen inert gas blowing agent or a chemical blowing agent (paragraphs 26 and 27).  The foam core is a cross-linked foam (paragraph 30).  The foam core is attached to the gas-impermeable film by an adhesive material comprising a combination of EVA adhesive and polyurethane adhesive (paragraph 36). 
Marc does not explicitly disclose a display panel.  However, it appears that the composite foam product meets all structural limitations and chemistry required by the claim.  The composite foam product comprises a foam core and a gas-impermeable film fully encapsulating the foam core (abstract, figure 1A and paragraph 26). The foam core comprises EVA foam obtained using nitrogen inert gas blowing agent or a chemical blowing agent (paragraphs 26 and 27).  The foam core is a cross-linked foam (paragraph 30).  The foam core is attached to the gas-impermeable film by an adhesive comprising a combination of EVA adhesive and polyurethane adhesive (paragraph 36). 
Therefore, the examiner takes the position that a display board would be present as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, 
As to claim 14, Marc does not explicitly disclose the board formed from a closed cell thermoplastic foam having a mass reduction in the range of 30-50% compared to a control board formed form a polystyrene foam wherein the board and the control board have the same dimensions and surface layers.  
However, it appears that the composite foam product meets all structural limitations and chemistry required by the claim.  The composite foam product comprises a foam core and a gas-impermeable film fully encapsulating the foam core (abstract, figure 1A and paragraph 26). The foam core comprises EVA foam obtained using nitrogen inert gas blowing agent (paragraphs 26 and 27).  The foam core is a cross-linked foam (paragraph 30).  The foam core is attached to the gas-impermeable film by an adhesive comprising a combination of EVA adhesive and polyurethane adhesive (paragraph 36). 
Therefore, the examiner takes the position that the mass reduction in the range of 30-50% would be present as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 



/Hai Vo/
Primary Examiner
Art Unit 1788